DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11012897 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 11012897 B2.  Take an example of comparing claim 1 of current application and claim 1 of the U.S. Patent No. 11012897 B2.

Current Application 17/107,727
U.S. Patent No. 11012897 B2
1. A method of operating a first radio access node in a communication network, the method comprising: 





5determining, by the first radio access node, whether a first base key that is used to determine a first encryption key for encrypting communications between a communication device and the first radio access node can be used by a second radio access node for determining a second encryption key for encrypting communications between the communication device and the second radio access node; and 

10if the first base key can be used by the second radio access node, sending the first base key from the first radio access node to the second radio access node during handover of the communication device from the first radio access node to the second radio access node; and 

if the first base key cannot be used by the second radio access node: 

15determining by the first radio access node a second base key from the first base key; and 

sending the second base key from the first radio access node to the second radio access node during handover of the communication device from the first radio access node to the second radio access node.
1. A first radio access node for use in a communication network, wherein the first radio access node comprises a processor and a memory, said memory containing instructions executable by said processor whereby said first radio access node is operative to: 

determine whether a first base key that is used to determine a first encryption key for encrypting communications between a communication device and the first radio access node can be used by a second radio access node for determining a second encryption key for encrypting communications between the communication device and the second radio access node; and 


send the first base key to the second radio access node during handover of the communication device from the first radio access node to the second radio access node if the first base key can be used by the second radio access node; and 





determine a second base key from the first base key if the first base key cannot be used by the second radio access node; and 

wherein if the second key is determined, the first radio access node is further operative to send the second base key to the second radio access node during handover of the communication device from the first radio access node to the second radio access node.


 
The claim 1 of the application U.S. Patent No. 11012897 B2 encompass the same subject matter except the U.S. Patent No. 11012897 B2 claim 1 is an apparatus claim whereas Current Application 17/107,727 claim 1 is a method claim.
Claim 2 of instant application similarly rejected under patented claims 2. 
Claim 3 of instant application similarly rejected under patented claims 3.
Claim 4 of instant application similarly rejected under patented claims 4.
Claim 5 of instant application similarly rejected under patented claims 5.
Claim 6 of instant application similarly rejected under patented claims 6.
Claim 7 of instant application similarly rejected under patented claims 7.
Claim 8 of instant application similarly rejected under patented claims 8.
Claim 9 of instant application similarly rejected under patented claims 9.

The claims of the instance application encompass the same subject matter except that the instant claims are broader.  Therefore, it would have been readily known that the limitations of the instance application is unpatentable over the teachings of U.S. Patent No. 11012897 B2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 6418130 B1) in view of Brusilovsky (US 20090220087 A1), Zhang (US 20180302834 A1), and Basu Mallick (US 20180367564 A1)

Re: Claim 1
Cheng discloses a method of operating a first radio access node (See Cheng Fig. 1.  105: SU.sub.k) in a communication network (See Cheng Fig. 1. Col 5, lines 33-44: (10) a MU 101 undergoes a hand-over from SU.sub.k 105 to SU.sub.k+1 110), the method comprising: 
determining whether a first base key (See Cheng Col 6, lines 36-37: (14) Keying material required for deriving the IP.sub.SEC session keys) that is used to determine a first encryption key for encrypting (See Cheng Col 6, lines 59-60: (15) IP.sub.SEC session keys, including session keys for authentication and encryption) communications between a communication device and the first radio access node (See Cheng Col 2, lines 42-45: (13) the existing security association was previously used to support the connection between the mobile unit and the first stationary unit) can be used by a second radio access node (See Cheng Fig. 1.  110: SU.sub.k+1) 
(See Cheng Fig. 3.  Col 5, lines 43-46: (11) the step of verifying that SU.sub.k belongs to the same administrative domain as SU.sub.k+1)
NOTE: When SU.sub.k belongs to the same administrative domain as SU.sub.k+1, security association attributes including the first base key are transferred to the second stationary unit for use (See Cheng Col 2, line 67 – Col 3, lines 11).  Otherwise (when SU.sub.k and SU.sub.k+1 do not belong to the same administrative domain), security association attributes including the first base key are not transferred for use by the second stationary unit (See Cheng Fig. 1. Col 5, lines 43-46 and 57-59).  Accordingly, verifying if stationary units belongs to the same administrative domain indicates determining whether a first base key can or cannot be used by a second radio access node.
NOTE: Also See Patent Board Decision of 09/30/2020 (Page 5 re argument (i)).
for determining a second encryption key for encrypting communications between the communication device and the second radio access node; and (See Cheng Col 2, lines 40-43: (13) reusing an existing security association to support the connection between the mobile unit and the second stationary unit)
See Cheng  Col 2, lines 37-46: (13) The method also involves reusing an existing security association to support the connection between the mobile unit and the second stationary unit, wherein the existing security association was previously used to support the connection between the mobile unit and the first stationary unit. 
if the first base key can be used by the second radio access node, 
(See Cheng Col 2, line 65 – Col 3, lines 11:(15) all of the stationary units associated with the common administrative domain are subject to the same security policy . . . A first set of security association attributes, corresponding to the first security association, is then transferred from the first stationary unit to the second stationary unit)
sending the first base key from the first radio access node to the second radio access node (See Cheng Fig. 1.  110: SU.sub.k+1) 
(See Cheng Fig. 1. (3). Col 5, lines 39-41: (10) SU.sub.k 105 then replies to the SA request message by sending the appropriate SA attributes to SU.sub.k+1 110.  Col 6, lines 36-37: (14) wherein the reply message 305 contains the information necessary to define the following ISAKMP SA attributes: . . . keying material, which is required for deriving the IP.sub.SEC session keys)
during handover of the communication device from the first radio access node to the second radio access node; and 
(See Cheng Fig. 1. Col 5, lines 33-35: (10) a MU 101 undergoes a hand-over from SU.sub.k 105 to SU.sub.k+1 110)
NOTE: Also See Cheng Col. 4: lines 39-44 (6) previously established ISAKMP SA and the previously established IP.sub.SEC SAs are reused each time the MU undergoes hand-over from one SU (i.e., SU.sub.k) to another SU (i.e., SU.sub.k+1) in the administrative domain. 
if the first base key cannot be used by the second radio access node: the second radio access node is not using the first base key and renegotiating a second base key.
(See Cheng Fig. 1. Col 5, 57-59: (11)  If SU.sub.k+1 determines that SU.sub.k does not belong to the same administrative domain, then the MU and SU.sub.k+1 may be required to renegotiate the ISAKMP SA and the IP.sub.SEC SAs)
NOTE: Also See Cheng Col 7, lines 7-32: (16) for additional support. 

Cheng does not appear to explicitly disclose determining by the first radio access node a second base key from the first base key; and sending the second base key from the first radio access node to the second radio access node during handover of the communication device from the first radio access node to the second radio access node.
In a similar endeavor, Brusilovsky discloses determining by the first radio access node a second base key (See Brusilovsky Fig. 4 [0057]: A second key KeNB*) from the first base key (See Brusilovsky Fig. 4 [0057]: the known KeNB NOTE: See Brusilovsky Fig. 4: 4B and 6A.  KeNB* and New KeNB are derived from the KeNB and KeNB*, respectively); and 
(See Brusilovsky Fig. 4, Steps 4B. [0057]: The source eNB then derives the second key KeNB* in operation 4B with a one-way function from the known KeNB, as described in the conventional method of FIG. 2)
NOTE: Also See Brusilovsky Fig. 2 with [0009] for additional support
sending the second base key (See Brusilovsky Fig. 4 [0058]: A second key KeNB*) from the first radio access node (See Brusilovsky Fig. 4: Source eNB) to the second radio access node (See Brusilovsky Fig. 4: Target eNB) during handover of the communication device from the first radio access node to the second radio access node.
(See Brusilovsky Fig. 4, Step 5. [0058] The source eNB then sends a handover request to the target eNB in message 5.  The handover request includes the H_nonce key and the KeNB* keys)
Note, Cheng and Brusilovsky are analogous art because both are directed to security for mobile communication (See Cheng Abstract and Brusilovsky Abstract). 
NOTE: As mentioned above, Cheng discloses if the first base key can be used by the second access node, sending the first base key to the second radio access node . . and it the first base key cannot be used, the second radio access node is not using the first base key (instead, second base key is renegotiated).  Brusilovsky discloses determining a second base key from the first base key, and sending the second base key to the second radio access node.  In other words, Cheng discloses the second radio access node to either (1) use the first base key for determining a second encryption key or (2) not use the first base key but renegotiating entire process to derive a second encryption key.  Instead of a second radio access node renegotiating entire process to derive a second encryption key (disclosed in Cheng as mentioned above), the second radio access node can receive a second base key (disclosed in Brusilovsky as mentioned above) to derive a second encryption key (disclosed in Brusilovsky See Fig. 4, 6A with corresponding paragraph [0059]: The target eNB derives a new KeNB from KeNB*).  
It would have been obvious to one skilled in the art to substitute one encryption key derivation method (MU and SU.sub.k+1 renegotiating as disclosed in Cheng) with another encryption key derivation method (receiving KeNB* from source eNB to derive a new KeNB as disclosed in Brusilovsky) to achieve the predictable result of deriving encryption key for secure communication during handover. (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng invention by employing the teaching as taught by Brusilovsky to provide said limitation.  The motivation for the combination is given by Brusilovsky which reduces the time consuming process of renegotiating entire process by receiving a second base key from the first radio access.  (See Brusilovsky Abstract)
NOTE: Also See Patent Board Decision of 09/30/2020 (Page 6 re argument (iii)).

Cheng in view of Brusilovsky does not appear to explicitly disclose determining, by the first radio access node, whether a first base key that is used to determine a first encryption key for encrypting communications between a communication device and the first radio access node can be used by a second radio access node (Emphasis Added).  In other words, Cheng in view of Brusilovsky does not appear to explicitly disclose determination is by the first radio access node. 
In a similar endeavor, Zhang discloses determining, by the first radio access node, (See Zhang Fig. 5. [0055] the source cell 404) whether a first key for encrypting communications between a communication device and the first radio access node (See Zhang [0039] For example, in LTE Rel-12 dual connectivity, when a SCG bearer is used, the SeNB may use a security key to encrypt/decrypt data for the SCG bearer) can be used by a second radio access node (See Zhang Fig. 5. [0055] target cell 406)
See Zhang Fig. 5. [0055] If at operation 508 the source cell 404 determines that the source cell 404 and target cell 406 are controlled by the same entity, [0039] Thus, in embodiments in which the source and target eNBs 104 are controlled by the same entity, a security key update between the UE 102 and the target eNB 104 may be avoided as the source and target eNB 104 may share the security key information of the UE 102 directly between themselves.
NOTE: Also See Patent Board Decision of 09/30/2020 (Page 5 re argument (i)).  The same rationale applies for Zhang.
Note, Cheng in view of Brusilovsky and Zhang are analogous art because both are directed to security for mobile communication (See Cheng Abstract and Zhang Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng in view of Brusilovsky invention by employing the teaching as taught by Zhang to provide said limitation.  The motivation for the combination is given by Zhang which improves efficiency by having the determination performed at the source base station.

Cheng in view of Brusilovsky and Zhang does not appear to explicitly disclose a “security key” as disclosed in Zhang  includes a first base key that is used to determine a first encryption key  (Emphasis Added).
In a similar endeavor, Basu discloses a security key (See Basu [0043] as part of the further evolution of LTE—Release 12 and beyond. In particular further enhancements related to low-power nodes and heterogeneous deployments will be considered under the umbrella of the new Rel-12 study item (SI) “Study on Small Cell Enhancements for E-UTRA and E-UTRAN”) including a first base key (See Basu [0106] the security key K.sub.eNB [0106] The master base station, MeNB, derives, in step 3, this security key S-K.sub.eNB for the communication between the mobile terminal and the secondary base station from the security key K.sub.eNB and a “Counter” value) that is used to determine a first encryption key 
See Basu [0089] K.sub.RRCenc is a key, which shall only be used for the protection of RRC traffic with a particular encryption algorithm. K.sub.RRCenc is derived by ME and eNB from K.sub.eNB as well as an identifier for the encryption algorithm using the KDF.
NOTE: Also See Basu [0088].
Note, Cheng in view of Brusilovsky and Zhang and Basu are analogous art because both are directed to security for mobile communication (See Cheng Abstract and Basu Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng in view of Brusilovsky and Zhang invention by employing the teaching as taught by Basu to provide said limitation.  The motivation for the combination is given by Basu which provides further detail re “security key” disclosed in Zhang and improves implementation process. 

Re: Claim 2
Cheng in view of Brusilovsky, Zhang and Basu discloses if the first base key can be used by the second radio access node, 
See Zhang Fig. 5. [0055] If at operation 508 the source cell 404 determines that the source cell 404 and target cell 406 are controlled by the same entity, [0039] Thus, in embodiments in which the source and target eNBs 104 are controlled by the same entity, a security key update between the UE 102 and the target eNB 104 may be avoided as the source and target eNB 104 may share the security key information of the UE 102 directly between themselves.
sending an indication from the first radio access node to the communication device that the first base key is to be used for determining a second encryption key for encrypting communications between the communication device and the second radio access node.
See Zhang Fig. 5. [0058] The source cell 404 may send a reconfiguration message 420 to the UE 402 at operation 514. The reconfiguration message 420 may include the modified handover information indicating whether or not to . . .  update the security key determined at operation 512. The UE 402 may. . . follow the modified handover information to reduce communication between the UE 402 and both the source cell 404 and the target cell 406 by reducing handover reconfiguration. 
NOTE: Also See Zhang [0017] and [0059] “if keyUpdateSkip-r14 is signaled, the UE 402 may not perform a security key update” for additional support. 
The motivation for the combination is given by Zhang which ensures proper encryption/decryption for communications and improves security for the mobile communication by synchronizing the key used for encryption between mobile device and base station. 

Re: Claim 3
Cheng in view of Brusilovsky, Zhang and Basu discloses wherein if it is determined that the first base key cannot be used by the second radio access node, the method further comprises the step of: 
See Zhang Fig. 5. [0055] If at operation 508 the source cell 404 determines that the source cell 404 and target cell 406 are controlled by the same entity, [0039] Thus, in embodiments in which the source and target eNBs 104 are controlled by the same entity, a security key update between the UE 102 and the target eNB 104 may be avoided as the source and target eNB 104 may share the security key information of the UE 102 directly between themselves.
sending an indication to the communication device to cause the communication device to determine a second base key from the first base key for use with the second radio access node. 
See Zhang Fig. 5. [0058] The source cell 404 may send a reconfiguration message 420 to the UE 402 at operation 514. The reconfiguration message 420 may include the modified handover information indicating whether or not to . . .  update the security key determined at operation 512. The UE 402 may. . . follow the modified handover information to reduce communication between the UE 402 and both the source cell 404 and the target cell 406 by reducing handover reconfiguration. 
NOTE: Also See Zhang [0017] for additional support. 
NOTE: As mentioned in the rejection of Claim 1 above, Brusilovsky discloses updating the base/security key by determining a second base key from the first base key 
The motivation for the combination is given by Zhang which ensures proper encryption/decryption for communications and improves security for the mobile communication by synchronizing the key used for encryption between mobile device and base station. 

Re: Claim 4
Cheng in view of Brusilovsky, Zhang and Basu discloses wherein the step of determining, by the first radio access node, whether the first base key can be used by a second radio access node comprises 
See Cheng Col 5, lines 43-46: (11)  the direct transfer technique illustrated in FIG. 1, might also involve the step of verifying that SU.sub.k belongs to the same administrative domain as SU.sub.k+1. 
determining, by the first radio access node, that the first base key can be used by the second radio access node if the first radio access node and the second radio access node are part of the same security zone. (See Cheng Col. 3: lines 51-52. (3) a common administrative network domain.  Col. 3: line 66 – Col. 4: line 4. (4) the same administrative domain, and thus under the control of a common security policy)
 (See Cheng Col 5, lines 43-46: Col 2, line 65 – Col 3, lines 11:(15) all of the stationary units associated with the common administrative domain are subject to the same security policy . . . A first set of security association attributes, corresponding to the first security association, is then transferred from the first stationary unit to the second stationary unit)
NOTE: Also See Cheng Col. 3: lines 51-52. (3) a common administrative network domain. Col. 3: line 66 – Col. 4: line 4. (4) each of a number of stationary units (SUs) associated with the same administrative domain, and thus under the control of a common security policy, are managed in an identical manner with respect to the SAs that are employed to protect the communication between the MU and the various Sus. 
NOTE: Also See Zhang [0037] the latency of handover effected between eNBs 104 that are controlled by the same entity (e.g., controlled by the same processor or group of processors) may be minimized as the eNB 104 may be connected with ideal backhaul and controlled by the same pool of processors. Fig. 3, [0041] Some of the cells may be controlled by one entity and others may be controlled by a different entity. For example, cell 1 302, 3, 4, 7, 8 and 9 may be controlled by a first entity, while cell 2 304, 5 and 10 may be controlled by a second entity. [0048] The added cell 6 may be controlled by the same entity as either anchor cell 2 304 or cell 11 or 12. NOTE: The motivation for combination is given by Zhang which provides flexibility and extends applicability of base key reuse. 

Re: Claim 5
Cheng in view of Brusilovsky, Zhang and Basu discloses wherein the first radio access node and the second radio access node are part of the same security zone if the first radio access node and the second radio access node are: (a) running as separate virtual machines on the same hardware; (b) two containers within the same virtual machine; (c) implemented on boards in the same physical rack; (d) determined by a security policy as belonging to the same security zone; or (e) physically located in the same site.
(See Cheng Col 5, lines 51-57:  (11) if administrative domain corresponds with an IP network or subnet, SU.sub.k+1 can simply compare the network identification portion of SU.sub.k 's IP address with the network identification portion of it's own IP address.  If they match, SU.sub.k+1 has verified that SU.sub.k, in fact, belongs to the same administrative domain)
NOTE: Also See Zhang [0037] the latency of handover effected between eNBs 104 that are controlled by the same entity (e.g., controlled by the same processor or group of processors) may be minimized as the eNB 104 may be connected with ideal backhaul and controlled by the same pool of processors. Fig. 3, [0041] Some of the cells may be controlled by one entity and others may be controlled by a different entity. For example, cell 1 302, 3, 4, 7, 8 and 9 may be controlled by a first entity, while cell 2 304, 5 and 10 may be controlled by a second entity. [0048] The added cell 6 may be controlled by the same entity as either anchor cell 2 304 or cell 11 or 12.  NOTE: The motivation for combination is given by Zhang which provides flexibility and extends applicability of base key reuse. 

Re: Claim 7
Cheng in view of Brusilovsky, Zhang and Basu discloses wherein the step of determining, by the first radio access node, whether the first base key can be used by a second radio access node comprises: examining, by the first radio access node, a list or local configuration at the first radio access node.
See Cheng Col 5, lines 43-54: (11)   verifying that SU.sub.k belongs to the same administrative domain as SU.sub.k+1.  To accomplish this, each SU associated with the administrative domain might maintain a list containing all IP addresses associated with the administrative domain.  . . . if administrative domain corresponds with an IP network or subnet, SU.sub.k+1 can simply compare the network identification portion of SU.sub.k 's IP address with the network identification portion of it's own IP address).  
NOTE: Also See Zhang [0037] the latency of handover effected between eNBs 104 that are controlled by the same entity (e.g., controlled by the same processor or group of processors) may be minimized as the eNB 104 may be connected with ideal backhaul and controlled by the same pool of processors. NOTE: The motivation for combination is given by Zhang which provides flexibility and extends applicability of base key reuse. 

Re: Claim 8
Cheng in view of Brusilovsky, Zhang and Basu discloses wherein the step of sending the first base key from the first radio access node to the second radio access node during handover further comprises 
sending by the first radio access node an indication of an encryption key generation algorithm that was used to determine the first encryption key from the first base key. (See Cheng Col 2, lines 42-45: (13) the existing security association was previously used to support the connection between the mobile unit and the first stationary unit)
(See Cheng Fig. 1. (3). Col 5, lines 39-42: (10) SU.sub.k 105 then replies to the SA request message by sending the appropriate SA attributes to SU.sub.k+1 110.  Col 1, lines 39-43: (5) A security association is actually defined by a set of attributes, such as an authentication algorithm, an authentication key, an encryption algorithm, an encryption key, and a SA lifetime, which represents the period of time during which the corresponding SA is valid)

Re: Claim 9
Cheng in view of Brusilovsky, Zhang and Basu discloses wherein the first radio access node and the second radio access node share a Packet Data Convergence Protocol, PDCP, state.
See Zhang [0034] From network side, the main information exchanged between source and target eNBs 104 may be data forwarding in the PDCP layer in addition to the configuration exchange.
The motivation for the combination is given by Zhang provides implementation detail. 



Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Cheng in view of Brusilovsky, Zhang and Basu is considered as the most relevant document in the prior art, which discloses all of the limitations of the base claim. 
Cheng in view of Brusilovsky, Zhang and Basu does not discloses the technical features in Claim 6 of 
wherein the step of determining, by the first radio access node, whether the first base key can be used by a second radio access node comprises: 
sending a request for information on the second radio access node from the first radio access node to another node in the communication network; and 
receiving, at the first radio access node, information on the second radio access node from said another node, the information indicating whether the first base key can be used by the second radio access node.

Similar to Cheng and Zhang, many references disclose determining whether the first base key can be used by a second radio access node (See Zerfos (US 20090187983 A1) [0056];  Gupta (US 20090094680 A1) Fig. 4  [0192] [0058]), but not the rest of the limitations. 
Liu (US 20150319652 A1) discloses receiving, at the second radio access node  (not the first radio access node), information on the second radio access node from the first radio access node (not said another node), the information indicating whether the first key can be used by the second radio access node (See Liu Fig. 1.  [0038]).  However, information is transmitted from the first radio access node to the second radio access node and the references do not disclose rest of the limitation.
There are several refences which discloses wherein the step of determining, by the first radio access node, whether the first base key can be used by a second radio access node comprises: receiving, at the communication device (not first radio access node), information on the second radio access node from said another node, the information indicating whether the first key can be used by the second radio access node.  (See LEE; (US 20200351256 A1) Fig. 8 with [0095][0104]; See Gong (US 20110078442 A1) [0028]).  However, it is not the first radio access node which is receiving information and the references do not disclose rest of the limitation.
Patil (US 20180368049 A1) discloses wherein the step of determining, by the first radio access node, whether the first base key can be used by a second radio access node comprises: receiving, at the first radio access node, information on the second radio access node from the communication device (not said another node), the information indicating whether the first key can be used by the second radio access node (See Patil Figs. 2 and 6 with [0085] and [0092]).  However, it is not said another node from which receiving information and the reference do not disclose rest of the limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644